Exhibit 10.1

__________



 

 

 

 

 

FURTHER AMENDED AND RESTATED



EXECUTIVE SERVICES AGREEMENT



 

 

 

 

Between

:





URANIUM ENERGY CORP.



 

 

And

:





AMIR ADNANI CORP.



 

 

 

Uranium Energy Corp.


9801 Anderson Mill Road, Suite 230, Austin, Texas, U.S.A., 78750



__________





--------------------------------------------------------------------------------



FURTHER AMENDED AND RESTATED



EXECUTIVE SERVICES AGREEMENT





 

 

                      THIS FURTHER AMENDED AND RESTATED EXECUTIVE SERVICES
AGREEMENT

is made and dated for reference effective as fully executed on July 23, 2009.





 

BETWEEN

:





URANIUM ENERGY CORP.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an executive office
and an address for notice and delivery located at 9801 Anderson
Mill Road, Suite 230, Austin, Texas, U.S.A., 78750





(the "Company");

OF THE FIRST PART



AND

:





AMIR ADNANI CORP.

, a company incorporated under the laws
of the Province of British Columbia, Canada, and having an
executive office and an address for notice and delivery located at
Suite 320, 1111 West Hastings Street, Vancouver, British
Columbia, Canada, V6E 2J3





(the "Consultant");

OF THE SECOND PART



(the Company and the Consultant being hereinafter singularly also
referred to as a "Party" and collectively referred to as the
"Parties" as the context so requires).



 

WHEREAS

:





A.                     The Company is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., and has its common shares listed for
trading on the American Stock Exchange;



B.                     The Consultant has experience in and specializes in
providing reporting and non-reporting companies with valuable management and
operational services, and the Consultant is owned and controlled by Amir Adnani
(Mr. "Adnani") who is the current President, Chief Executive Officer and a
director of the Company;



C.                     The Company is involved in the principal business of
acquiring, exploring and developing various resource properties of merit
(collectively, the "Business"); and, as a consequence thereof, the Company is
hereby desirous of continuing to retain the Consultant as a consultant to the
Company and, through the Company, the various consulting services being provided
and to be provided by Mr. Adnani through the Consultant to the Company, and the
Consultant is hereby desirous of accepting such position in order to provide
such related services to the Company (collectively, the "General Services");





--------------------------------------------------------------------------------



- 2 -



D.                     In accordance with the terms and conditions of each of a
certain and underlying "Executive Services Agreement", dated for reference
effective as at July 1, 2008, as amended by certain letter agreements to the
same, dated for reference effective as at July 1, 2007 and November 1, 2007,
respectively, each as entered into between the Company and Mr. Adnani
(collectively, the "Underlying Agreement"); a copy of which Underlying Agreement
being attached hereto as Schedule "A" and forming a material part hereof; the
parties

thereby formalized the appointment of Mr. Adnani as both the President, Chief
Executive officer and as a consultant to the Company together with the provision
for certain related management and operational services to be provided by Mr.
Adnani to the Company in accordance with the terms and conditions of the
Underlying Agreement;





E.                     Since the entering into of the Underlying Agreement, and
as a consequence of the Mr. Adnani's increasing and valuable role within the
Company, the Parties hereby acknowledge and agree that there have been various
discussions, negotiations, understandings and agreements between them relating
to the terms and conditions of the General Services and, correspondingly, that
it is their intention by the terms and conditions of this "Further Amended and
Restated Executive Services Agreement" (the "Agreement") to hereby replace, in
their entirety, the Underlying Agreement, together with all such prior
discussions, negotiations, understandings and agreements with respect to the
General Services; and



F.                     The Parties hereto have agreed to enter into this
Agreement which replaces, in its entirety, the Underlying Agreement, together
with all such prior discussions, negotiations, understandings and agreements,
and, furthermore, which necessarily clarifies their respective duties and
obligations with respect to the within General Services to be provided
hereunder, all in accordance with the terms and conditions of this Agreement;



 

                      NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
HERETO AGREE AS FOLLOWS:



 

Article 1
DEFINITIONS, INTERPRETATION, SCHEDULE AND ENTIRE AGREEMENT



1.1                  Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)       "18-months Severance Fee" has the meaning ascribed to it in section
"3.5" hereinbelow;



(b)       "Adnani" means Amir Adnani who owns and controls the corporate
Consultant herein;



(c)       "Advance" has the meaning ascribed to it in section "3.6" hereinbelow;



(d)       "Agreement" means this Further Amended and Restated Executive Services
Agreement as from time to time supplemented or amended by one or more agreements
entered into pursuant to the applicable provisions hereof, together with any
Schedules attached hereto;



--------------------------------------------------------------------------------



- 3 -



(e)       "AMEX" means The American Stock Exchange, or any successor stock
exchange, however formed, whether as a result of merger, amalgamation or other
action;



(f)       "Arbitration Rules" means the Rules of the American Arbitration
Association, as amended from time to time, as set forth in Article "9"
hereinbelow;



(g)       "Benefits" has the meaning ascribed to it in section "4.9"
hereinbelow;



(h)       "Benefits Extension" has the meaning ascribed to it in section "3.2"
hereinbelow;



(i)       "Board of Directors" means the Board of Directors of the Company as
duly constituted from time to time;



(j)       "Bonus" has the meaning ascribed to it in section "4.4" hereinbelow;



(k)       "Business" has the meaning ascribed to it in recital "C." hereinabove.



(l)       "business day" means any day during which United States Canadian
Chartered Banks are open for business in the City of Austin, State of Texas,
U.S.A.;



(m)       "Change of Control" means, in relation to section "3.5" hereinbelow,
the occurrence of any of the following events:



(i)       the acquisition, whether direct or indirect, of voting shares of the
Company in excess of 51% of the issued and outstanding voting shares of the
Company by a person or group of persons acting in concert, other than through an
employee share purchase plan or employee share ownership plan and other than by
persons who are, or who are controlled by, the existing shareholders of the
Company;



(ii)      any change or changes in the composition of the Board of Directors of
the Company from the Effective Date such that less than a majority of the
current Board of Directors continues to consist of directors who are continuing
directors (each a "Continuing Director"). In this regard Continuing Director
means an individual who is a member of the Board of Directors as of the
Effective Date, or who becomes a member of the Board of Directors subsequent to
the Effective Date with the approval of a majority of the Directors who were
Continuing Directors as of the Effective Date;



(iii)     a merger of the voting shares of the Company where the voting shares
of the resulting merged company are owned or controlled by shareholders of whom
more than 51% are not the same as the shareholders of the Company immediately
prior to the merger; or



(iv)      a sale by the Company of substantially all of the assets of the
Company to an entity that is not controlled by either the shareholders of the
Company or by the Company;



(n)       "Company" means Uranium Energy Corp., a company incorporated under the
laws of the State of Nevada, U.S.A., or any successor company, however formed,
whether as a result of merger, amalgamation or other action;



--------------------------------------------------------------------------------



- 4 -



(o)       "Company's Non-Renewal Notice" has the meaning ascribed to in section
"3.2" hereinbelow;



(p)       "Consultant" means Amir Adnani Corp., a company incorporated under the
laws of the Province of British Columbia, Canada, or any successor company,
however formed, whether as a result of merger, amalgamation or other action,
together with Mr. Adnani as the context so requires;



(q)       "Effective Date" has the meaning ascribed to in section "3.1"
hereinbelow;



(r)       "Effective Termination Date" has the meaning ascribed to it in each of
sections "3.2" "3.3", "3.4", "3.5", "3.6", "3.7", "3.8" and "5.3" hereinbelow;



(s)       "Exchange Act", "Form S-8 Registration Statement", "SEC",
"Registration Statement" and "Securities Act" have the meanings ascribed to them
in section "4.8" hereinbelow;



(t)       "Expenses" has the meaning ascribed to it in section "4.5"
hereinbelow;



(u)       "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;



(v)       "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;



(w)       "Indemnified Party" has the meaning ascribed to it in section "7.1"
hereinbelow;



(x)       "Initial Term" has the meaning ascribed to it in section "3.1"
hereinbelow;



(y)       "Just Cause" means any act, omission, behavior, conduct or
circumstance of the Consultant that constitutes just cause for dismissal of the
Consultant at common law;



(z)       "Notice of Termination Date" has the meaning ascribed to it in each of
sections "3.3", "3.4", "3.5", "3.6", "3.8" and "5.3" hereinbelow;



(aa)     "Option" has the meaning ascribed to it in section "4.7" hereinbelow;



(ab)     "Option Plan" has the meaning ascribed to it in section "4.7"
hereinbelow;



(ac)     "Option Share" has the meaning ascribed to it in section "4.7"
hereinbelow;



(ad)     "Options Extension" has the meaning ascribed to it in section "3.2"
hereinbelow;



(ae)     "Outstanding Expense Reimbursements" has the meaning ascribed to it in
section "3.2" hereinbelow;



(af)     "Outstanding Vacation Pay" has the meaning ascribed to it in section
"3.2" hereinbelow;



(ag)     "Parties" or "Party" means, individually and collectively, the Company,
and/or the Consultant hereto, as the context so requires, together with each of
their respective successors and permitted assigns as the context so requires;



(ah)     "Property" has the meaning ascribed to it in section "5.4" hereinbelow;



--------------------------------------------------------------------------------



- 5 -



(ai)     "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



(aj)     "Regulatory Authorities" and "Regulatory Authority" means, either
singularly or collectively as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company and/or the

Consultant and including, without limitation, and where applicable, the United
States Securities and Exchange Commission, AMEX and all regulatory authorities
from whom any such authorization, approval or other action is required to be
obtained or to be made in connection with the transactions contemplated by this
Agreement;





(ak)     "Renewal Period" has the meaning ascribed to it in section "3.2"
hereinbelow;



(al)     "Severance Package" has the meaning ascribed to it in each of sections
"3.2", "3.3", "3.5", "3.7" and "3.8" hereinbelow;



(am)     "subsidiary" means

any company or companies of which more than 50% of the outstanding shares
carrying votes at all times (provided that the ownership of such shares confers
the right at all times to elect at least a majority of the directors of such
company or companies) are for the time being owned by or held for that company
and/or any other company in like relation to that company and includes any
company in like relation to the subsidiary;





(an)     "Termination as an Executive Officer" has the meaning ascribed to it in
section "3.8"hereinbelow;



(ao)     "Underlying Agreement" has the meaning ascribed to it in recital "D."
hereinabove; and a copy of which Underlying Agreement being attached hereto as
Schedule "A" and forming a material part hereof; and



(ap)     "Vacation" has the meaning ascribed to it in section "4.6" hereinbelow.



1.2                  Interpretation. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:



(a)       the words "herein", "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, section or other subdivision of this Agreement;



(b)       any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)       words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



1.3                  Schedule. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedule which is attached to this Agreement and
which forms a material part hereof:



Schedule

Description of Schedule

Schedule "A":

Underlying Agreement.



--------------------------------------------------------------------------------



- 6 -



1.4                  Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement and including, without limitation, the Underlying Agreement which is
hereby confirmed as superseded, in its entirety, by the terms and conditions of
this Agreement.



 

Article 2
GENERAL SERVICES AND DUTIES OF THE CONSULTANT



2.1                  General Services. During the Initial Term and during the
continuance of this Agreement the Company hereby agrees to retain the Consultant
as a consultant to the Company, and the Consultant hereby agrees to be subject
to the direction and supervision of, and to have the authority as is delegated
to the Consultant by, the Board of Directors consistent with such position, and
the Consultant also agrees to accept such position in order to provide such
related management and operational services as the Board of Directors shall,
from time to time, reasonably assign to the Consultant and as may be necessary
for the ongoing maintenance and development of the Company's various Business
interests during the Initial Term and during the continuance of this Agreement
(collectively, the "General Services"); it being expressly acknowledged and
agreed by the Parties hereto that the Consultant and, through the Consultant,
Mr. Adnani, shall initially commit and provide to the Company the General
Services on a reasonably full-time basis during the Initial Term and during the
continuance of this Agreement for which the Company, as more particularly set
forth hereinbelow, hereby agrees to pay and provide to the order and direction
of the Consultant each of the proposed compensation amounts as set forth in
Articles "4" hereinbelow.



                      In this regard it is hereby acknowledged and agreed that
the Consultant shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Chairman of the Board of
Directors, or upon the advice or instructions of such other director or officer
of the Company as the Chairman of the Board of Directors shall, from time to
time, designate in times of the Chairman of the Board of Director's absence, in
order to initiate, coordinate and implement the General Services as contemplated
herein subject, at all times, to the final direction and supervision of the
Board of Directors.



2.2                  Additional duties respecting the General Services. Without
in any manner limiting the generality of the General Services to be provided as
set forth in section "2.1" hereinabove, it is hereby also acknowledged and
agreed that Consultant and, through the Consultant, Mr. Adnani, will, during the
Initial Term and during the continuance of this Agreement, devote a reasonably
full-time portion of the Consultant's and Mr. Adnani's consulting time to the
General Services of the Consultant as may be determined and required by the
Board of Directors for the performance of said General Services faithfully,
diligently, to the best of the Consultant's and Mr. Adnani's abilities and in
the best interests of the Company and, furthermore, that the Consultant's and
Mr. Adnani's consulting time will be prioritized at all times for the Company in
that regard.



2.3                  Adherence to rules and policies of the Company. The
Consultant and, through the Consultant, Mr. Adnani, hereby acknowledges and
agrees to abide by the reasonable rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein which may be
adopted from time to time by the same as such rules, regulations, instructions,
personnel practices and policies may be reasonably applied to the Consultant as
a consultant to the Company.





--------------------------------------------------------------------------------



- 7 -



Article 3
INITIAL TERM, RENEWAL AND TERMINATION



3.1                  Effectiveness and Initial Term of the Agreement. The
initial term of this Agreement (the "Initial Term") is for a period of three
years commencing on July 23, 2009 (the "Effective Date"), however, is subject,
at all times, to the Company's prior receipt, if required, of Regulatory
Approval from each of the Regulatory Authorities to the terms and conditions of
and the transactions contemplated by this Agreement within 30 calendar days of
the due and complete execution of this Agreement by both Parties hereto; failing
said Regulatory Approval, if required, this Agreement will be deemed null and
void ab initio.



3.2                  Renewal by the Company after the Initial Term and Severance
Package if not renewed. Subject at all times to sections "3.3", "3.4", "3.5",
"3.6", "3.7", "3.8" and "5.3" hereinbelow, this Agreement shall renew
automatically if not specifically terminated in accordance with the following
provisions. The Company agrees to notify the Consultant in writing at least 90
calendar days prior to the end of the Initial Term of its intent not to renew
this Agreement (the "Company's Non-Renewal Notice").



                      

Should the Company fail to provide a Company's Non-Renewal Notice, this
Agreement shall automatically renew on a three-month to three-month term renewal
basis after the Initial Term until otherwise specifically renewed in writing by
each of the Parties hereto for the next three-month term of renewal or,
otherwise, terminated upon delivery by the Company of a corresponding and
follow-up 90 calendar day Company's Non-Renewal Notice in connection with and
within 90 calendar days prior to the end of any such three-month term renewal
period (in each such instance a "Renewal Period" hereunder). Any such Renewal
Period on a three-month basis shall be on the same terms and conditions
contained herein unless modified and agreed to in writing by the Parties in
advance.





                      

Should the Company, however, provide a Company's Non-Renewal Notice either
during the Initial Term or during any Renewal Period hereunder and within 90
calendar days prior to the end of such Initial Term or Renewal Period as the
case may be (the end of such 90-day period from such Company's Non-Renewal
Notice being the "Effective Termination Date" herein), the Consultant's ongoing
obligation to provide the General Services will continue until the Effective
Termination Date and, subject to the following severance package (the "Severance
Package" herein) obligation of the Company, the Company's shall continue to be
obligated to provide and to pay to the Consultant and to Mr. Adnani all of the
amounts otherwise payable to the Consultant under Article "4" hereinbelow until
the Effective Termination Date. In this regard, and in addition to all of the
amounts otherwise due and payable to the Consultant and Mr. Adnani under Article
"4" hereinbelow until the Effective Termination Date, the Company shall also pay
and provide to the Consultant and Mr. Adnani the following amounts in the
following manner, however, subject, at all times, to the Consultant's ongoing
compliance with the Consultant's obligations under Article "5" hereinbelow, such
ongoing compensation representing the Consultant's clear and unequivocal
Severance Package for the non-renewal of this Agreement upon the completion of
the Initial Term or any Renewal Period of this Agreement:





(a)       

an additional severance cash payment equating to an aggregate of four months of
the then monthly "Fee" (as hereinafter defined) for each full year, and any
portion thereof, of the Initial Term and any Renewal Period during which this
Agreement was in force and effect and during which General Services were
rendered hereunder, payable by the Company to the Consultant on the Effective
Termination Date; and payable within 14 calendar days of the Effective
Termination Date;





--------------------------------------------------------------------------------



- 8 -



(b)       

any "Expense" (as hereinafter defined) payment reimbursements which would then
be due and owing by the Company to the Consultant to the date of the Effective
Termination Date and, subject to the Consultant's prior compliance with the
provisions of section "4.5" hereinbelow, payable within 14 calendar days of the
Effective Termination Date (the "Outstanding Expense Reimbursements");





(c)       

any pro rata and unused "Vacation" (as hereinafter defined) pay which would then
be due and owing by the Company to Mr. Adnani to the date of the Effective
Termination Date and payable within 14 calendar days of the Effective
Termination Date (the "Outstanding Vacation Pay");





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

confirmation that all of the Consultant's and Mr. Adnani's then issued and
outstanding and vested "Options" (as hereinafter defined) in and to the Company
as at the Effective Termination Date are exercisable for a period of one year
from the Effective Termination Date (the "Options Extension"); and





(e)       

confirmation that all of the Consultant's and Mr. Adnani's then "Benefits" (as
hereinafter defined) coverage would be extended to the Consultant and Mr. Adnani
for a period ending two years from the Effective Termination Date (the "Benefits
Extension").





3.3                  Termination without Just Cause by the Company and Severance
Package. Notwithstanding any other provision of this Agreement, this Agreement
may be terminated by the Company without Just Cause at any time after the
Effective Date and during the Initial Term and during the continuance of this
Agreement upon the Company's delivery to the Consultant of prior written notice
of its intention to do so (the "Notice of Termination" herein) at least 60
calendar days prior to the effective date of any such termination (the end of
such 60-day period from such Notice of Termination being the "Effective
Termination Date" herein).



                      

In any such event the Consultant's ongoing obligation to provide the General
Services will continue until the Effective Termination Date and, subject to the
following severance package (the "Severance Package" herein) obligation of the
Company, the Company's shall continue to be obligated to provide and to pay to
the Consultant and to Mr. Adnani all of the amounts otherwise payable to the
Consultant under Article "4" hereinbelow until the Effective Termination Date.
In this regard, and in addition to all of the amounts otherwise due and payable
to the Consultant and Mr. Adnani under Article "4" hereinbelow until the
Effective Termination Date, the Company shall also pay and provide to the
Consultant and Mr. Adnani the following amounts in the following manner,
however, subject, at all times, to the Consultant's ongoing compliance with the
Consultant's obligations under Article "5" hereinbelow, such ongoing
compensation representing the Consultant's clear and unequivocal Severance
Package for the early termination by the Company without Just Cause under this
Agreement prior to the completion of the Initial Term or any Renewal Period of
this Agreement:





(a)       

an additional severance cash payment equating to an aggregate of 24 months of
the then monthly "Fee" (as hereinafter defined) payable by the Company to the
Consultant on the Effective Termination Date; and payable within 14 calendar
days of the Effective Termination Date;





(b)       

subject to the Consultant's prior compliance with the provisions of section
"4.5" hereinbelow, all Outstanding Expense Reimbursements payable within 14
calendar days of the Effective Termination Date;





--------------------------------------------------------------------------------



- 9 -



(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date;





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date; and





(e)       the Benefits Extension commencing on

the Effective Termination Date.





3.4                  Termination by the Consultant. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by the Consultant
at any time after the Effective Date and during the Initial Term and during the
continuance of this Agreement upon the Consultant's delivery to the Company of
prior written notice of its intention to do so (the "Notice of Termination"
herein) at least 90 calendar days prior to the effective date of any such
termination (the end of such 90-day period from such Notice of Termination being
the "Effective Termination Date" herein). In any such event the Consultant's
ongoing obligation to provide the General Services will continue until the
Effective Termination Date and the Company's ongoing obligation to provide and
to pay to the Consultant and Mr. Adnani all of the amounts otherwise payable to
the Consultant and Mr. Adnani under Article "4" hereinbelow will continue only
until the Effective Termination Date.



3.5                  Termination by the Consultant for any Change of Control and
Severance Package. Notwithstanding any other provision of this Agreement, this
Agreement may be terminated by the Consultant at any time after the Effective
Date and during the Initial Term and during the continuance of this Agreement
upon the Consultant's delivery to the Company of prior written notice of its
intention to do so (the "Notice of Termination" herein) at least 60 calendar
days prior to the effective date of any such termination (the end of such 60-day
period from such Notice of Termination being the "Effective Termination Date"
herein) if the Consultant determines that the occurrence of any event or series
of events constitute a Change of Control of the Company. In this regard, and in
order to be entitled to provide any such Notice of Termination under this
section, the Consultant shall be required to make a determination that any such
Change of Control has occurred within 30 calendar days of its occurrence;
failing which the Consultant will have been deemed to have accepted such Change
of Control without exception and without the right of termination and "Severance
Package" (as hereinafter defined) as otherwise provided for in this section.



                      Upon receipt of such Notice of Termination the Company
shall have until 30 calendar days prior to the Effective Termination Date to
respond to the Consultant respecting the Company's determination of whether or
not a Change of Control has occurred. Any dispute as amongst the Parties
respecting any such Change of Control determination shall be determined by
arbitration in accordance with Article "9" hereinbelow.



                      Subject to the foregoing and, in particular, the
Consultant's prior and valid exercise of its right of Notice of Termination for
a determined Change of Control, in any such event the Consultant's ongoing
obligation to provide the General Services will continue until the Effective
Termination Date and, subject to the following severance package (the "Severance
Package" herein) obligation of the Company, the Company's shall continue to be
obligated to provide and to pay to the Consultant and Mr. Adnani all of the
amounts otherwise payable to the Consultant and Mr. Adnani under Article "4"
hereinbelow until the Effective Termination Date. In this regard, and in
addition to all of the amounts otherwise due and payable to the Consultant and
Mr. Adnani under Article "4" hereinbelow until the Effective Termination Date,
should it either be agreed by the Parties or determined by arbitration in
accordance with Article "9" hereinbelow that a Change of Control has in fact
occurred, the Company shall also pay and provide to the Consultant and Mr.
Adnani the following amounts in the following manner, however, subject, at all
times, to the Consultant's ongoing compliance with the Consultant's obligations
under Article "5" hereinbelow, such ongoing compensation representing the
Consultant's clear and unequivocal Severance Package for the early termination
by the Company for a Change of Control under this Agreement prior to the
completion of the Initial Term or any Renewal Period of this Agreement:



--------------------------------------------------------------------------------



- 10 -



(a)       

an additional severance cash payment equating to an aggregate of 18 months of
the then monthly "Fee" (as hereinafter defined) payable by the Company to the
Consultant on the Effective Termination Date; and payable within 14 calendar
days of the Effective Termination Date (the "18-months Severance Fee");





(b)       

subject to the Consultant's prior compliance with the provisions of section
"4.5" hereinbelow, all Outstanding Expense Reimbursements payable within 14
calendar days of the Effective Termination Date;





(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date;





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date; and





(e)       the Benefits Extension commencing on

the Effective Termination Date.





3.6                  Termination for cause or Just Cause by any Party and
Advance. Notwithstanding any other provision of this Agreement, this Agreement
may be terminated by any Party hereto at any time upon written notice to the
other Party of such Party's intention to do so (the "Notice of Termination"
herein) at least 14 calendar days prior to the effective date of any such
termination (the end of such 30-day period from such Notice of Termination being
the "Effective Termination Date" herein), and damages sought, if:



(a)       the other Party fails to cure a material breach of any provision of
this Agreement within 21 calendar days from its receipt of written notice from
said Party (unless such material breach cannot be reasonably cured within said
21 calendar days and the other Party is actively pursuing to cure said material
breach);



(b)       the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 21 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 21 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);



(c)       the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or



(d)       the other Party becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 21 calendar days.



                      

In any such event the Consultant's ongoing obligation to provide the General
Services will continue until the Effective Termination Date and the Company
shall continue to pay to the Consultant and Mr. Adnani all of the amounts
otherwise payable to the Consultant and Mr. Adnani under Article "4" hereinbelow
until the Effective Termination Date. In this regard, and in the event that the
Company terminates this Agreement at any time for Just Cause by providing 30
calendar days' prior written Notice of Termination to the Consultant with
respect to either of paragraphs "(a)" or "(b)" only hereinabove, the Company
shall pay to the Consultant and Mr. Adnani all of the amounts otherwise due or
payable to the Consultant and Mr. Adnani by the Company pursuant to Article "4"
hereinbelow until the Effective Termination Date (collectively, the "Advance");
and which Advance may then be utilized by the Consultant to either cure or
correct any material breach or willful non-compliance consequent thereon;
failing which the Company may then offset or claim any such Advance as against
any other amounts which may then be due and owing by the Company to the
Consultant and Mr. Adnani under the terms and conditions of this Agreement. In
addition, and should it then be either agreed by the Company or determined by
arbitration in accordance with Article "9" hereinbelow that the Consultant had,
in fact, appropriately terminated this Agreement for cause, the Company shall
then be obligated to provide and pay to the Consultant and Mr. Adnani all of the
amounts which comprise the Severance Package in the manner as set forth in
section "3.3" hereinabove.





--------------------------------------------------------------------------------



- 11 -



3.7                  Termination for disability or death and Severance Package.

Notwithstanding any other provision of this Agreement, this Agreement will be
deemed terminated at any time after the Effective Date and during the Initial
Term and during the continuance of this Agreement on the 30th calendar day
following either the death or disability of Mr. Adnani as a without fault
termination (the resulting effective date of any such termination being the
"Effective Termination Date" herein). For the purposes of this Agreement the
term "disability" shall mean that Mr. Adnani shall have been unable to assist
the Consultant in providing the General Services contemplated under this
Agreement for a period of 30 calendar days, whether or not consecutive, during
any 360 calendar day period, due to a physical or mental disability. A
determination of disability shall be made by a physician satisfactory to both
the Consultant and the Company; provided that if the Consultant and the Company
do not agree on a physician, the Consultant and the Company shall each select a
physician and these two together shall select a third physician whose
determination as to disability shall be binding on all Parties.





                      S

ubject to the following severance package (the "Severance Package" herein)
obligation of the Company, in the event that the Consultant's employment is
terminated by Mr. Adnani's death or because of disability pursuant to this
Agreement, the Company shall pay to the Consultant or to the estate of Mr.
Adnani, as may be determined by the estate of Mr. Adnani, all amounts to which
the Consultant and Mr. Adnani would otherwise be entitled under Article "4"
hereinbelow until the Effective Termination Date. In this regard, and in
addition to all of the amounts otherwise due and payable to the Consultant or to
the estate of Mr. Adnani, as may be determined by the estate of Mr. Adnani,
under Article "4" hereinbelow until the Effective Termination Date, the Company
shall also pay and provide to the Consultant or to the estate of Mr. Adnani, as
may be determined by the estate of Mr. Adnani, the following amounts in the
following manner, such ongoing compensation representing the Consultant's clear
and unequivocal Severance Package for the untimely and early termination of this
Agreement prior to the completion of the Initial Term or any Renewal Period by
reason of Mr. Adnani's death or disability:





(a)       

an additional severance cash payment equating to an aggregate of 12 months of
the then monthly "Fee" (as hereinafter defined) payable by the Company to the
Consultant or to the estate of Mr. Adnani, as may be determined by the estate of
Mr. Adnani, on the Effective Termination Date; and payable within 14 calendar
days of the Effective Termination Date;





(b)       

subject to the Consultant's prior compliance with the provisions of section
"4.5" hereinbelow, all Outstanding Expense Reimbursements payable within 14
calendar days of the Effective Termination Date;





(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date; and





--------------------------------------------------------------------------------



- 12 -



(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date.





3.8                  Termination of Mr. Adnani as an Executive Officer and
Severance Package. Notwithstanding any other provision of this Agreement, and in
consideration of Mr. Adnani's ongoing agreement to maintain the responsibilities
imposed upon Mr. Adnani as the current President, Chief Executive Officer and a
director of the Company and continuing from the effective date of the Underlying
Arrangement, it is hereby acknowledged and agreed that this Agreement may be
terminated by the Consultant at any time after the Effective Date and during the
Initial Term and during the continuance of this Agreement upon the Consultant's
delivery to the Company of prior written notice of its intention to do so (the
"Notice of Termination" herein) at least 60 calendar days prior to the effective
date of any such termination (the end of such 60-day period from such Notice of
Termination being the "Effective Termination Date" herein) if Mr. Adnani's
position as the President and Chief Executive Officer of the Company is
terminated for any reason whatsoever by the Company subsequent to the Effective
Date of this Agreement and during the Initial Term and during the continuance of
this Agreement (the "Termination as an Executive Officer").



                      

In any such event of Termination as an Executive Officer the Consultant's
ongoing obligation to provide the General Services will continue until the
Effective Termination Date and, subject to the following severance package (the
"Severance Package" herein) obligation of the Company, the Company's shall
continue to be obligated to provide and to pay to the Consultant and to Mr.
Adnani all of the amounts otherwise payable to the Consultant under Article "4"
hereinbelow until the Effective Termination Date. In this regard, and in
addition to all of the amounts otherwise due and payable to the Consultant and
Mr. Adnani under Article "4" hereinbelow until the Effective Termination Date,
the Company shall also pay and provide to the Consultant and Mr. Adnani the
following amounts in the following manner, however, subject, at all times, to
the Consultant's ongoing compliance with the Consultant's obligations under
Article "5" hereinbelow, such ongoing compensation representing the Consultant's
clear and unequivocal Severance Package for Mr. Adnani's Termination as an
Executive Officer under this Agreement prior to the completion of the Initial
Term or any Renewal Period of this Agreement:





(a)       the 18-months Severance Fee

payable within 14 calendar days of the Effective Termination Date;





(b)       

subject to the Consultant's prior compliance with the provisions of section
"4.5" hereinbelow, all Outstanding Expense Reimbursements payable within 14
calendar days of the Effective Termination Date;





(c)       all Outstanding Vacation Pay

payable within 14 calendar days of the Effective Termination Date;





(d)       subject to the provisions of sections "4.7" and "4.8" hereinbelow,

the Options Extension commencing on the Effective Termination Date; and





(e)       the Benefits Extension commencing on

the Effective Termination Date.





3.9                  Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business
interests of the Company shall survive the termination of this Agreement, and
any matter of interpretation thereto shall be given a wide latitude in this
regard. In addition, and without limiting the foregoing, each of sections "3.2",
"3.3", "3.4", "3.5", "3.6", "3.7", "3.8" and "5.3" herein shall survive the
termination of this Agreement.





--------------------------------------------------------------------------------



- 13 -



Article 4
COMPENSATION OF THE CONSULTANT



4.1                  Fee. Subject to ongoing currency exchange adjustment as
provided for hereinbelow, it is hereby acknowledged and agreed that the
Consultant shall render the General Services as defined hereinabove during the
Initial Term and during the continuance of this Agreement and shall thus be
compensated from the Effective Date of this Agreement to the termination of the
same by way of the payment by the Company to the Consultant, or to the further
order or direction of the Consultant as the Consultant may determine, in the
Consultant's sole and absolute discretion, and advise the Company of prior to
such payment, of the gross monthly fee of U.S. $19,167.00 (the "Fee"). In this
regard it is hereby acknowledged and agreed that the monthly Fee will be
continued to be adjusted, at all times and from time to time, such that the
Consultant will continue to receive, at a minimum, such number of U.S. Fee
dollars as will equate to not less than the currency ratio of U.S. $1.00 = Cdn.
$1.12; with the further understanding that this currency exchange adjustment may
be adjusted upward (but never downward) should said currency exchange ratio at
the time of a Fee payment be such that the U.S. dollar equivalent to a Cdn.
dollar is then less than $1.00 to $1.12). All such Fees will be due and payable
by the Company to the Consultant, or to the further order or direction of the
Consultant as the Consultant may determine, in the Consultant's sole and
absolute discretion, and advise the Company of prior to any such Fee payment,
bi-monthly and on or about the fifteenth and thirtieth day of each month of the
then monthly period of service during the continuance of this Agreement.



4.2                  Payment of Fee and status as a non-taxable consultant. It
is hereby also

acknowledged and agreed that the Consultant will be classified as a non-taxable
consultant of the Company for all purposes, such that all compensation which is
provided by the Company to the Consultant under this Agreement, or otherwise,
will be calculated on the foregoing and gross Fee basis and otherwise for which
no statutory taxes will first be deducted by the Company.





4.3                  Increase in the Fee. It is hereby acknowledged that the
proposed Fee payments

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Company existing as at the Effective
Date of this Agreement. Correspondingly, it is hereby acknowledged and agreed
that the Fee shall be reviewed and renegotiated at the request of either Party
on a reasonably consistent basis during the continuance of this Agreement and,
in the event that the Parties cannot agree, then the Fee shall be increased on
an annual basis by the greater of (i) 10% and (ii) the percentage which is the
average percentage of all increases to management salaries and fees within the
Company during the previous 12-month period. Any dispute respecting either the
effectiveness or magnitude of the final Fee hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





4.4                  Bonus payments. It is hereby also acknowledged that the
Board of Directors shall, in good faith, consider the payment of reasonable
industry standard annual bonuses (each being a "Bonus") based upon the
performance of the Company and upon the achievement by the

Consultant and/or the Company of reasonable management objectives to be
reasonably established by the Board of Directors (after reviewing proposals with
respect thereto defined by the Consultant and delivered to the Board of
Directors by the Consultant at least 30 calendar days before the beginning of
the relevant year of the Company (or within 90 calendar days following the
commencement of the Company's first calendar year commencing on the Effective
Date)). These management objectives shall consist of both financial and
subjective goals and shall be specified in writing by the Board of Directors,
and a copy shall be given to the Consultant prior to the commencement of the
applicable year. The payment of any such Bonus shall be payable no later than
within 120 calendar days of the ensuing year after any calendar year commencing
on the Effective Date. Any dispute respecting either the effectiveness or the
magnitude of any Bonus hereunder shall be determined by arbitration in
accordance with Article "9" hereinbelow.





--------------------------------------------------------------------------------



- 14 -



4.5                  Reimbursement of Expenses. It is hereby acknowledged and
agreed that the Consultant shall also be reimbursed for all pre-approved, direct
and reasonable expenses actually and properly incurred by the Consultant and Mr.
Adnani for the benefit of the Company (collectively, the "Expenses"); and which
Expenses, it is hereby acknowledged and agreed, shall be payable by the Company
to the order, direction and account of the Consultant as the Consultant may
designate in writing, from time to time, in the Consultant's sole and absolute
discretion, as soon as conveniently possible after the prior delivery by the
Consultant to the Company of written substantiation on account of each such
reimbursable Expense.



4.6                  Paid Vacation. It is hereby also acknowledged and agreed
that, during the continuance of this Agreement, the Consultant and, through the
Consultant, Mr. Adnani, shall be entitled to four weeks paid vacation
(collectively, the "Vacation"), to be taken at a time or times which are
approved by the Chairman of the Board of Directors (such approval not to be
unreasonably withheld); provided, however, taking into account the operational
requirements of the Company and the need for the timely performance of the
Consultant's General Services; and provided, further, that such weeks shall not
be taken consecutively. In this regard it is further understood hereby that the
Consultant's and, correspondingly, Mr. Adnani's, entitlement to any such paid
Vacation during any year (including the initial year) during the continuance of
this Agreement will be subject, at all times, to the Consultant's entitlement to
only a pro rata portion of any such paid Vacation time during any year
(including the initial year) and to the effective date upon which this Agreement
is terminated prior to the end of any such year for any reason whatsoever.
Unused Vacation may not be carried over after the completion of each calendar
year during the continuance of this Agreement, and any unused Vacation will be
paid out in cash by the Company to the Consultant within 14 calendar days of the
end of any such calendar year.



4.7                  Options. Subject to the following and the provisions of
section "4.8" hereinbelow, it is hereby acknowledged and agreed that the
Consultant and Mr. Adnani will be granted, or will have already been granted,
subject to the rules and policies of the Regulatory Authorities and applicable
securities legislation, the terms and conditions of the Company's existing stock
incentive plans (collectively, the "Option Plan") and the final determination of
the Board of Directors, acting reasonably, an incentive stock option or options
(each being an "Option") for the collective purchase of up to an aggregate of
not less than 365,000 common shares of the Company (each an "Option Share"), at
an exercise price of not more than U.S. $0.33 per Option Share and exercisable
for a period of not less than ten years from the date of grant; and such further
number of Options to acquire an equivalent number of Option Shares of the
Company as the Board of Directors may determine, in its sole and absolute
discretion; and which Option or Options will be exercisable for such periods and
at such exercise price or prices per Option Share as the Board of Directors may
also determine, in its sole and absolute discretion, from time to time after the
Effective Date hereof.



                      It is hereby acknowledged that the initial Options granted

under this Agreement were negotiated as between the Parties hereto in the
context of the stage of development of the Company existing as at the Effective
Date of this Agreement. Correspondingly, it is hereby acknowledged and agreed
that the number of Options granted by the Company to the Consultant and Mr.
Adnani hereunder shall be reviewed and renegotiated at the request of either
Party on a reasonably consistent basis during the continuance of this Agreement
and, in the event that the Parties cannot agree, then the number of Options
shall be increased on an annual basis by the percentage which is the average
percentage of all increases to management stock options within the Company
during the previous 12-month period; and in each case on similar and reasonable
exercise terms and conditions. Any dispute respecting either the effectiveness
or magnitude of the final number and terms hereunder shall be determined by
arbitration in accordance with Article "9" hereinbelow.





--------------------------------------------------------------------------------



- 15 -



4.8                  Options subject to the following provisions. In this
regard, and subject also to the following, it is hereby acknowledged and agreed
that the exercise of any such Options shall be subject, at all times, to such
vesting and resale provisions as may then be contained in the Company's Option
Plan and as may be finally determined by the Board of Directors, acting
reasonably. Notwithstanding the foregoing, however, it is hereby also
acknowledged and agreed that, in the event that this Agreement is terminated in
accordance with either of sections "3.2", "3.4", "3.6", "3.7" and "5.3" herein;
such that no Severance Package or any portion thereof is then available to the
Consultant; such portion of the within and remaining Options which shall have
then not been exercised on the determined Effective Termination Date shall,
notwithstanding the remaining exercise period of the Option(s), then be
exercisable by the Consultant and Mr. Adnani for a period of only 90 calendar
days following such Effective Termination Date or otherwise. In this regard, and
in accordance with the terms and conditions of each final form of Option
agreement, the Parties hereby also acknowledge and agree that:



(a)       Registration of Option Shares under the Options: the Company will use
its reasonably commercial efforts to file with the United States Securities and
Exchange Commission (the "SEC") a registration statement on Form S-8 (the "Form
S-8 Registration Statement") within 90 calendar days after the Effective Date
hereof covering the issuance of all Option Shares of the Company underlying the
then issued Options, and such Form S-8 Registration Statement shall comply with
all requirements of the United States Securities Act of 1933, as amended (the
"Securities Act"). In this regard the Company shall use its best efforts to
ensure that the Form S-8 Registration Statement remains effective as long as
such Options are outstanding, and the Consultant fully understands and
acknowledges that these Option Shares will be issued in reliance upon the
exemption afforded under the Form S-8 Registration Statement which is available
only if the Consultant acquires such Option Shares for investment and not with a
view to distribution. The Consultant is familiar with the phrase "acquired for
investment and not with a view to distribution" as it relates to the Securities
Act and the special meaning given to such term in various releases of the SEC;



(b)       Section 16 compliance: the Company shall ensure that all grants of
Options are made to ensure compliance with all applicable provisions of the
exemption afforded under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"). Without limiting the
foregoing, the Company shall have an independent committee of the Board of
Directors approve each grant of Options to the

Consultant and Mr. Adnani and, if required, by the applicable Regulatory
Authorities and the shareholders of the Company. The Company shall file, on
behalf of the Consultant, all reports required to filed with the SEC pursuant to
the requirements of Section 16(a) under the Exchange Act and applicable rules
and regulations;





(c)       Disposition of any Option Shares: the

Consultant further acknowledges and understands that, without in anyway limiting
the acknowledgements and understandings as set forth hereinabove, the Consultant
agrees that the Consultant shall in no event make any disposition of all or any
portion of the Option Shares which the Consultant may acquire hereunder unless
and until:





(i)       there is then in effect a "Registration Statement" under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or



--------------------------------------------------------------------------------



- 16 -



(ii)      (A) the Consultant shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Consultant shall
have furnished the Company with an opinion of the Consultant's own counsel to
the effect that such disposition will not require registration of any such
Option Shares under the Securities Act and (C) such opinion of the Consultant's
counsel shall have been concurred in by counsel for the Company and the Company
shall have advised the Consultant of such concurrence; and



(d)       Payment for any Option Shares: it is hereby further acknowledged and
agreed that, during the continuance of this Agreement, the Consultant shall be
entitled to exercise any Option granted hereunder and pay for the same by way of
the prior agreement of the Consultant, in the Consultant's sole and absolute
discretion, and with the prior knowledge of the Company, to settle any
indebtedness which may be due and owing by the Company under this Agreement in
payment for the exercise price of any Option Shares acquired thereunder. In this
regard, and subject to further discussion as between the Company and the
Consultant, together with the prior approval of the Board of Directors and the
establishment by the Company of a new Option Plan predicated upon the same, it
is envisioned that, when the Company is in a position to afford the same, the
Company may adopt certain additional "cashless exercise" provisions respecting
the granting and exercise of incentive stock options during the continuance of
this Agreement.



4.9                  Benefits. It is hereby acknowledged and agreed that, during
the continuance of this Agreement, the Consultant shall be provided with a
monthly stipend of U.S. $1,500.00 which the Consultant may then utilize, in the
Consultant's sole and absolute discretion, in order to secure and pay for such
medical services and life insurance plans as the Consultant may so determine
outside of the Company's current medical services and life insurance benefits
programs. In addition, it is hereby also acknowledged and agreed that, during
the continuance of this Agreement, the Consultant and Mr. Adnani shall be
entitled to participate fully in each of the Company's respective medical
services plans and management and employee benefits program(s) (collectively,
the "Benefits") at the Company's expense for any and all such Benefits from time
to time.



 

Article 5
ADDITIONAL OBLIGATIONS OF THE CONSULTANT



5.1                  Reporting. At such time or times as may be required by the
Board of Directors, acting reasonably, the Consultant will provide the Board of
Directors with such information concerning the results of the Consultant's
General Services and activities hereunder for the previous month as the Board of
Directors may reasonably require.



5.2                  Opinions, reports and advice of the Consultant. The
Consultant acknowledges and agrees that all written and oral opinions, reports,
advice and materials provided by the Consultant to the Company in connection
with the Consultant's engagement hereunder are intended solely for the Company's
benefit and for the Company's uses only, and that any such written and oral
opinions, reports, advice and information are the exclusive property of the
Company. In this regard the Consultant covenants and agrees that the Company may
utilize any such opinion, report, advice and materials for any other purpose
whatsoever and, furthermore, may reproduce, disseminate, quote from and refer
to, in whole or in part, at any time and in any manner, any such opinion,
report, advice and materials in the Company's sole and absolute discretion. The
Consultant further covenants and agrees that no public references to the
Consultant or disclosure of the Consultant's role in respect of the Company may
be made by the Consultant without the prior written consent of the Board of
Directors in each specific instance and, furthermore, that any such written
opinions, reports, advice or materials shall, unless otherwise required by the
Board of Directors, be provided by the Consultant to the Company in a form and
with such substance as would be acceptable for filing with and approval by any
Regulatory Authority having jurisdiction over the affairs of the Company from
time to time.



--------------------------------------------------------------------------------



- 17 -



5.3                  Consultant's business conduct. The Consultant warrants that
the Consultant shall conduct the business and other activities in a manner which
is lawful and reputable and which brings good repute to the Company, the
Company's business interests and the Consultant. In particular, and in this
regard, the Consultant specifically warrants to provide the General Services in
a sound and professional manner such that the same meets superior standards of
performance quality within the standards of the industry or as set by the
specifications of the Company. In the event that the Board of Directors has a
reasonable concern that the business as conducted by the Consultant is being
conducted in a way contrary to law or is reasonably likely to bring disrepute to
the business interests or to the Company's or the Consultant's reputation, the
Company may require that the Consultant make such alterations in the
Consultant's business conduct or structure, whether of management or Board
representation or employee or sub-licensee representation, as the Board of
Directors may reasonably require, in its sole and absolute discretion, failing
which the Company, in its sole and absolute discretion, may terminate this
Agreement upon prior written notice to the Consultant to do so (the "Notice of
Termination" herein) at least 30 calendar days prior to the effective date of
any such termination (the end of such 30-day period from such Notice of
Termination being the "Effective Termination Date" herein). In any such event
the Consultant's ongoing obligation to provide the General Services will
continue only until the Effective Termination Date and the Company shall
continue to pay to the Consultant and Mr. Adnani all of the amounts otherwise
payable to the Consultant and Mr. Adnani under Article "4" hereinabove until the
Effective Termination. In the event of any debate or dispute as to the
reasonableness of the Board of Directors' request or requirements, the judgment
of the Board of Directors shall be deemed correct until such time as the matter
has been determined by arbitration in accordance with Article "9" hereinbelow.



5.4                  Right of ownership to the business and related Property.
The Consultant hereby acknowledges and agrees that any and all Company Business
interests, together with any products or improvements derived therefrom and any
trade marks or trade names used in connection with the same (collectively, the
"Property"), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the operation of the business contemplated by this
Agreement, confers or shall be deemed to confer upon the Consultant any interest
whatsoever in and to any of the Property. In this regard the Consultant hereby
further covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company's interests therein. The
Consultant acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Consultant's knowledge of and association with
the Property interests during the Initial Term and during the continuance of
this Agreement, the aforesaid covenant, both during the Initial Term of this
Agreement and thereafter, is reasonable and commensurate for the protection of
the legitimate business interests of the Company. As a final note, the
Consultant hereby further covenants and agrees to immediately notify the Company
of any infringement of or challenge to the any of the Property interests as soon
as the Consultant becomes aware of the infringement or challenge.



--------------------------------------------------------------------------------



- 18 -



                      

In addition, and for even greater certainty, the Consultant hereby assigns to
the Company the entire right, title and interest throughout the world in and to
all work performed, writings, formulas, designs, models, drawings, photographs,
design inventions, and other inventions, made, conceived, or reduced to practice
or authored by the Consultant or the Consultant's employees, either solely or
jointly with others, during the performance of this Agreement, or which are
made, conceived, or reduced to practice, or authored with the use of information
or materials of the Company either received or used by the Consultant during the
performance of this Agreement or any extension or renewal thereof. The
Consultant shall promptly disclose to the Company all works, writings, formulas,
designs, models, photographs, drawings, design inventions and other inventions
made, conceived or reduced to practice, or authored by the Consultant or the
Consultant's employees as set forth above. The Consultant shall sign, execute
and acknowledge, or cause to be signed, executed and acknowledged without cost
to Company or its nominees, patent, trademark or copyright protection throughout
the world upon all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions; title to which the Company
acquires in accordance with the provisions of this section. The Consultant has
acquired or shall acquire from each of the Consultant's employees, if any, the
necessary rights to all such works, writings, formulas, designs, models,
drawings, photographs, design inventions and other inventions made by such
employees within the scope of their employment by the Consultant in performing
the General Services under this Agreement. The Consultant shall obtain the
cooperation of each such employee to secure to the Company or its nominees the
rights to such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions as the Company may acquire
in accordance with the provisions of this section. The work performed and the
information produced under this Agreement are works made for hire as defined in
17 U.S.C. Section 101.





 

Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES



6.1                  No conflict, no competition and non-circumvention. During
the continuance of this Agreement neither Party hereto shall engage in any
business or activity which reasonably may detract from or conflict with that
Party's respective duties and obligations to other Party as set forth in this
Agreement without the prior written consent of the other Party hereto. In
addition, during the continuance of this Agreement, and for a period of at least
one year following the termination of this Agreement in accordance with either
of sections "3.2", "3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, the Consultant
and Mr. Adnani not shall engage in any uranium exploration or development
business or activity whatsoever which reasonably may be determined by the Board
of Directors, in its sole and absolute discretion, to compete with any portion
of the Company's Business interests as contemplated hereby without the prior
written consent of the Company. Furthermore, each of the Parties hereby
acknowledges and agrees, for a period of at least one year following the
termination of this Agreement in accordance with either of sections "3.2",
"3.3", "3.4", "3.5", "3.6" or "5.3" hereunder, not to initiate any contact or
communication directly with either of the other Party or any of its respective
subsidiaries, as the case may be, together with each of the other Party's
respective directors, officers, representatives, agents or employees, without
the prior written consent of the other Party hereto and, notwithstanding the
generality of the foregoing, further acknowledges and agrees, even with the
prior written consent of the other Party to such contact or communication, to
limit such contact or communication to discussions outside the scope of any
confidential information (as hereinafter determined). For the purposes of the
foregoing the Parties hereby recognize and agree that a breach a Party of any of
the covenants herein contained would result in irreparable harm and significant
damage to the other Party that would not be adequately compensated for by
monetary award. Accordingly, each of the Parties agrees that, in the event of
any such breach, in addition to being entitled as a matter of right to apply to
a Court of competent equitable jurisdiction for relief by way of restraining
order, injunction, decree or otherwise as may be appropriate to ensure
compliance with the provisions hereof, a Party will also be liable to the other
Party hereto, as liquidated damages, for an amount equal to the amount received
and earned by that Party as a result of and with respect to any such breach. The
Parties hereby acknowledge and agree that if any of the aforesaid restrictions,
activities, obligations or periods are considered by a Court of competent
jurisdiction as being unreasonable, the Parties agree that said Court shall have
authority to limit such restrictions, activities or periods as the Court deems
proper in the circumstances. In addition, the Parties further acknowledge and
agree that all restrictions or obligations in this Agreement are necessary and
fundamental to the protection of their respective business interests and are
reasonable and valid, and all defenses to the strict enforcement thereof by the
Parties are hereby waived.



--------------------------------------------------------------------------------



- 19 -



6.2                  Confidentiality. Each Party will not, except as authorized
or required by its respective duties and obligations hereunder, reveal or
divulge to any person, company or entity any information concerning the
respective organization, business, finances, transactions or other affairs of
the other Party hereto, or of any of the other Party's respective subsidiaries,
which may come to the Party's knowledge during the continuance of this
Agreement, and each Party will keep in complete secrecy all confidential
information entrusted to the Party and will not use or attempt to use any such
information in any manner which may injure or cause loss either directly or
indirectly to the other Party's respective business interests. This restriction
will continue to apply after the termination of this Agreement without limit in
point of time but will cease to apply to information or knowledge which may come
into the public domain.



6.3                  Compliance with applicable laws. Each Party will comply
with all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



 

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS



7.1                  Indemnification. The Parties hereto hereby each agree to
indemnify and save harmless the other Party hereto and including, where
applicable, their respective subsidiaries and affiliates and each of their
respective directors, officers, c

onsultants and agents (each such party being an "Indemnified Party") harmless
from and against any and all losses, claims, actions, suits, proceedings,
damages, liabilities or expenses of whatever nature or kind and including,
without limitation, any investigation expenses incurred by any Indemnified
Party, to which an Indemnified Party may become subject by reason of the terms
and conditions of this Agreement.





7.2                  No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a Court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



7.3                  Claim of indemnification. The Parties hereto agree to waive
any right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



7.4                  Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties hereto, the Indemnified Party will give both Parties hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and the relevant Party will undertake the investigation and defense thereof on
behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the relevant Party and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the relevant Party of such relevant Party's obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by the relevant Party of substantive rights or defenses.



--------------------------------------------------------------------------------



- 20 -



7.5                  Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



7.6                  Legal proceedings. Notwithstanding that the relevant Party
will undertake the investigation and defense of any action, an Indemnified Party
will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)       such counsel has been authorized by the relevant Party;



(b)       the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)       the named parties to any such action include that any Party hereto and
the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.



7.7                  Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the relevant Party on the one hand and the Indemnified Party on the
other, but also the relative fault of relevant Party and the Indemnified Party
and other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.






Article 8
FORCE MAJEURE





8.1                  Events. If either Party hereto is at any time either during
this Agreement or thereafter prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, walk-outs, labour shortages,
power shortages, fires, wars, acts of God, earthquakes, storms, floods,
explosions, accidents, protests or demonstrations by environmental lobbyists or
native rights groups, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its respective obligations
hereunder shall be extended by a period of time equal in length to the period of
each such prevention or delay.



--------------------------------------------------------------------------------



- 21 -



8.2                  Notice. A Party shall within three calendar days give
notice to the other Party of each event of force majeure under section "8.1"
hereinabove, and upon cessation of such event shall furnish the other Party with
notice of that event together with particulars of the number of days by which
the obligations of that Party hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.



 

Article 9
ARBITRATION



9.1                  Matters for arbitration. Except for matters of indemnity or
in the case of urgency to prevent material harm to a substantive right or asset,
the Parties agree that all questions or matters in dispute with respect to this
Agreement shall be submitted to arbitration pursuant to the terms hereof. This
provision shall not prejudice a Party from seeking a Court order or assistance
to garnish or secure sums or to seek summary remedy for such matters as counsel
may consider amenable to summary proceedings.



9.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five business days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section "9.3"
hereinbelow.



9.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five business days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the Arbitration Rules. Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Rules. The chairperson, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place in
the City of Austin, State of Texas, U.S.A., for the purpose of hearing the
evidence and representations of the Parties, and the chairperson shall preside
over the arbitration and determine all questions of procedure not provided for
by the Arbitration Rules or this section. After hearing any evidence and
representations that the Parties may submit, the single arbitrator, or the
arbitrators, as the case may be, shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The expense of the
arbitration shall be paid as specified in the award.



9.4                  Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 10
GENERAL PROVISIONS



10

.1                No assignment. This Agreement may not be assigned by any Party
hereto except with the prior written consent of the other Parties.





--------------------------------------------------------------------------------



- 22 -



10.2                Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a recognized post office and
addressed to the Party entitled to receive the same, or delivered to such Party,
at the address for such Party specified on the front page of this Agreement. The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third business day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee. Any Party may at any time and from time to time notify the other
Parties in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.



10.3                Time of the essence. Time will be of the essence of this
Agreement.



10.4                Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



10.5                Currency. Unless otherwise stipulated, all payments required
to be made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.



10

.6                Further assurances. The Parties will from time to time after
the execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.





10.7                Representation and costs. It is hereby acknowledged by each
of the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, acts solely for the Company, and, correspondingly, that the

Consultant has been required by each of Lang Michener LLP and the Company to
obtain independent legal advice with respect to its review and execution of this
Agreement. In addition, it is hereby further acknowledged and agreed by the
Parties hereto that Lang Michener LLP, and certain or all of its principal
owners or associates, from time to time, may have both an economic or
shareholding interest in and to Company and/or a fiduciary duty to the same
arising from either a directorship, officership or similar relationship arising
out of the request of the Company for certain of such persons to act in a
similar capacity while acting for the Company as counsel. Correspondingly, and
even where, as a result of this Agreement, the consent of each Party hereto to
the role and capacity of Lang Michener LLP, and its principal owners and
associates, as the case may be, is deemed to have been received, where any
conflict or perceived conflict may arise, or be seen to arise, as a result of
any such capacity or representation, each Party hereto acknowledges and agrees
to, once more, obtain independent legal advice in respect of any such conflict
or perceived conflict and, consequent thereon, Lang Michener LLP, together with
any such principal owners or associates, as the case may be, shall be at liberty
at any time to resign any such position if it or any Party hereto is in any way
affected or uncomfortable with any such capacity or representation. Each Party
to this Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by Lang
Michener LLP, shall be at the cost of the Company.





10.8                Applicable law. The situs of this Agreement is Austin,
Texas, U.S.A., and for all purposes this Agreement will be governed exclusively
by and construed and enforced in accordance with the laws and Courts prevailing
in Austin, Texas, U.S.A., and the federal laws of the United States applicable
thereto.



--------------------------------------------------------------------------------



- 23 -



10.9                Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party hereto is a party, that ruling shall not impair the operation
of, or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and effect as of the date upon which the
ruling becomes final).



10.10              Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



10.11              Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth on the front page of this Agreement.



10.12              No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



10.13              Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

                      IN WITNESS WHEREOF the Parties hereto have hereunto set
their respective hands and seals as at the Effective Date as hereinabove
determined.



The COMMON SEAL of
URANIUM ENERGY CORP.,
the Company herein, was hereunto affixed


in the presence of:


"Alan Lindsay"
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



--------------------------------------------------------------------------------



- 24 -



 

The COMMON SEAL of
AMIR ADNANI CORP.,
the Consultant herein, was hereunto affixed


in the presence of:


"Amir Adnani"
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



 

 

__________



 

 

 

 